 



Exhibit 10.26
This document constitutes part of a prospectus covering securities
that have been registered under the Securities Act of 1933.



Deferred Compensation Program
for Directors
TABLE OF CONTENTS

          Page
Deferred Compensation Program for Directors
  1  
General
  1
Effective Dates
  1
Participants
  1
Mandatory Deferrals
  1
Elective Deferrals
  2
Earnings on Accounts
  3
Time and Manner of Making Elective Deferrals
  3
Payment of Deferred Compensation
  4
Election of Time of Payment
  4
Changes in Election of Timing of Payment
  4
Payment Following Termination of Service
  5
Accelerated Payment
  5
Payment on Death
  6
Change in Control
  6
Other Events
  6
Miscellaneous Provisions
  6
Withholding of Taxes
  6
Rights as to Common Stock
  7
Adjustments to Avoid Dilution
  7
Participant’s Rights Unsecured
  7
Nonassignability
  8
Statement of Account
  8
Administration
  8
Business Days
  8
Amendment and Termination
  8
Notices
  8
Construction; Governing Law
  9
Election Form
  10
Administrative Procedures Regarding Transfer of the Right to Payment of Deferred
Compensation
  13
Tax Consequences to Participants
  17

 



--------------------------------------------------------------------------------



 



Deferred Compensation Program
for Directors

1.   General       The Deferred Compensation Program for Directors (the
“Program”) is provided to:

  (a)   Provide compensation for directors in the form of Company equity
securities to align the interests of directors with those of the Company’s
shareholders; and     (b)   Provide directors the opportunity to defer
compensation earned as a director.

    The Program is provided under the Air Products and Chemicals, Inc. Long-Term
Incentive Plan and is subject to the terms thereof.   2.   Effective Dates      
The Air Products and Chemicals, Inc. Deferred Compensation Plan for Directors
was adopted effective as of 1 January 1980 and was thereafter amended from time
to time. Effective 23 January 2003, the Plan was combined with the Long-Term
Incentive Plan and offered as a program thereunder. This amended and restated
Program is effective as of 1 January 2005.   3.   Participants       Any
director of the Company who is not an employee of the Company or of a subsidiary
of the Company is eligible to participate in the Program.   4.   Mandatory
Deferrals       There shall be established for each participant an Air Products
Stock Account described under section 5(b) below to which shall be credited all
compensation which is to be paid by the Company in the form of deferred stock
units in accordance with the Compensation Program for Nonemployee Directors
applicable for calendar year 1997 and later periods; and, for each participant
who had not served as a director for at least six years as of 1 January 1997,
the actuarial present value of his or her prorated accrued pension (the “Pension

I-1



--------------------------------------------------------------------------------



 



    Amount”) under the Pension Plan for Directors as determined in connection
with the termination of the Plan (collectively, “Mandatory Deferrals”).      
Dollar amounts to be so credited shall be converted into deferred stock units in
the manner described under Section 5(b) below on the quarterly or other
specified crediting date for 1997 and later compensation, and on 21
November 1996, as to the Pension Amount.   5.   Elective Deferrals      
Participants may elect to defer receipt of all or a specified portion of the
compensation (exclusive of expense reimbursements) otherwise payable to him or
her in cash for serving on the Board of Directors of the Company, attending
meetings or committee meetings thereof or performing other services in
connection with the business of the Company and its subsidiaries. Such
electively deferred compensation (“Elective Deferrals”) will be credited on the
date the compensation is otherwise payable, to one or both of the following
hypothetical investment accounts (“Accounts”) as directed by the participant:

  (a)   An account deemed to earn interest at rates established on the first
business day of each calendar quarter based upon the published average long-term
yields of corporate bonds of “A” rated Industrial Companies appearing in Moody’s
Bond Survey or an equivalent Bond Rating Service on such day (the “Interest
Account”); and     (b)   An account (the “Air Products Stock Account”) deemed to
be invested in Air Products and Chemicals, Inc. common stock, par value $1.00
(“common stock”). The Company shall credit the Air Products Stock Account with
that number of units (including fractions) obtained by dividing the amount of
such deferred compensation by the Fair Market Value of a share of common stock
(i) on the second business day before the date credited to the Air Products
Stock Account for retainer and meeting fees, and (ii) on the effective date
specified in the Compensation Program for Non-employee Directors for crediting
Directors with initial and annual deferred stock awards. For purposes of the
Plan, Fair Market Value of a share of common stock on any date (the “valuation
date”) shall be equal to the mean of the high and low sale prices on the New
York Stock Exchange, as reported on the composite transaction tape, for such
date, or, if no sales were quoted on such date, on the most recent preceding
date on which sales were quoted. The units thus calculated are herein referred
to as “deferred stock units.”

I-2



--------------------------------------------------------------------------------



 



6.   Earnings on Accounts       Each participant’s Accounts will be credited
with interest on deferred compensation credited to the Interest Account, and
with dividend equivalents on deferred compensation credited to the Air Products
Stock Account, as provided below, from the date credited until 31 December of
the year preceding payment, unless payment is made because of death or a Change
in Control, in which event interest will be credited until the date of death or
the date of termination of service as a director following the Change in
Control, respectively.

  (a)   Earnings on Interest Account. Interest shall be compounded quarterly.  
  (b)   Earnings on Air Products Stock Account. Earnings shall be credited
quarterly in an amount equal to the dividends payable during the quarter just
ended with respect to that number of shares of Air Products Stock equal to the
number of deferred stock units credited to the Air Products Stock Account as of
the end of the prior quarter. The amount so credited shall then be converted
into deferred stock units in the manner described under Section 5(b) above using
the quarterly crediting date as the valuation date for determining Fair Market
Value.

7.   Time and Manner of Making Elective Deferrals       An election to defer
compensation must be made by a director prior to the calendar year during which
such compensation is earned; provided that an initial election by a new director
to defer compensation for all future services may be up to 30 days after
commencing service as a director to the Company. An election shall continue in
effect until the end of the participant’s service to the Company as a director
or until the participant modifies or revokes the election as described below,
whichever shall occur first.       A participant may elect, modify, or revoke a
prior election to defer compensation by completing Sections I and II of the
Election Form attached hereto as Exhibit A (the “Election Form”) and returning
it to the Corporate Secretary. Such Election Form shall specify:

  (a)   The amount or percentage of compensation to be deferred beginning on a
future date specified in the notice until such notice is revoked or modified as
to future compensation; and     (b)   The percentage of the Elective Deferrals
to be credited to the Interest Account and the percentage to be credited to the
Air Products Stock Account.

I-3



--------------------------------------------------------------------------------



 



    Any modification or revocation of a prior election described in Section 7(a)
or 7(b) above shall relate only to future compensation, and shall not apply to
any amounts previously credited to the participant’s account. Beginning 1
January 2006, a participant’s election to defer described in 7(a) may not be
revoked or modified during the calendar year. Revocation or modification of a
prior election to defer must be made for a calendar year no later than the close
of the preceding calendar year.   8.   Payment of Deferred Compensation       No
payment may be made from the participant’s Accounts in respect of Elective
Deferrals or Mandatory Deferrals (together, “Deferred Compensation Amount”)
except as provided below.

  (a)   Election of Time of Payment. Within 30 days of commencing service as a
director to the Company, a participant may make an election to receive
distribution of his or her Deferred Compensation Amount in either a lump sum or
in a specified number of consecutive annual installments (not to exceed ten),
and may elect the date of payment in the case of a lump sum or the date payments
commence in the case of installments. All such elections may be made by
completing Section III of the Election Form and returning it to the Corporate
Secretary. If a participant does not complete an Election Form specifying the
timing of payment of his or her Deferred Compensation Amount within the first
30 days of service, such Deferred Compensation Amount will be paid as a lump sum
in the first year after the year in which the director’s service as a director
ends, and the director will be deemed, for purposes of the Program, to have so
elected.     (b)   Changes in Election of Timing of Payment. A participant may
change his or her election in regard to the timing of payment of his or her
Deferred Compensation Amount by completing a new Election Form and returning it
to the Corporate Secretary. Such a change in election of timing of payment will
apply only to Deferred Compensation Amounts earned in future years, except as
follows:

  (i)   On or before 31 December 2005, a director may elect to change the timing
of payment for all of his or her Deferred Compensation Amounts by completing an
Election Form specifying the change and returning it to the Corporate
Secretary’s Office.

I-4



--------------------------------------------------------------------------------



 



  (ii)   On or after 1 January 2006, a director may change the timing of payment
for previously accrued Deferred Compensation Amounts only as follows:

  (x)   A completed Election Form reflecting the desired change must be received
by the Corporate Secretary’s Office no later than one year prior to the first
scheduled payment of such Deferred Compensation Amounts under his or her
currently effective Election Form(s);     (y)   The change must delay the first
payment by at least five years from the date the first scheduled payment
otherwise would have been made; and     (z)   The change will become effective
one year from the date the Election Form is received by the Company.

  (c)   Payment Following Termination of Service. The value of each Deferred
Compensation Amount credited to the Interest Account of a participant’s Plan
account is payable in cash, and the value of each Deferred Compensation Amount
credited to the Air Products Stock Account is payable by delivery of a share of
common stock for each deferred stock unit credited to the participant’s Account,
in either case in a lump sum or in annual installments, in accordance with the
participant’s election.         All payments from a participant’s Accounts must
be completed by the tenth year after the year in which service as a director
terminates. All payments will be made in January of the applicable year or as
soon thereafter as reasonably possible. If annual installments are to be paid,
the amount of the first payment shall be a fraction of the value of the
participant’s Accounts attributable to the particular Deferred Compensation
Amount as of the 31 December preceding payment, the numerator of which is one
and the denominator of which is the total number of such installments elected.
The amount of each subsequent payment shall be a fraction of the value as of the
31 December preceding each subsequent payment, the numerator of which is one and
the denominator of which is the total number of installments elected minus the
number of installments previously paid as to such Deferred Compensation Amount.
The number of shares of common stock to be delivered in payment from the Air
Products Stock Account shall be equal to the number of deferred stock units
represented by the payment owed, calculated as aforesaid, rounded up to the next
whole share of common stock.

I-5



--------------------------------------------------------------------------------



 



  (d)   Accelerated Payment. Notwithstanding the deferral period and timing of
payment determined in accordance with Sections 8(a) and (b) above, the
participant’s Accounts shall be paid on an accelerated basis as follows under
the circumstances described below:

  (i)   Payment on Death. In the event of a participant’s death, the value of
his or her Accounts (including interest and dividend equivalents) determined as
of the date of death shall be paid in a single cash lump sum to the
participant’s estate or designated beneficiary on the earlier of the 15 January
or 15 July following such date or as soon thereafter as reasonably possible. The
amount of any cash payment in respect of deferred stock units in the Air
Products Stock Account shall be determined by multiplying the number of such
units, including fractional units, by the Fair Market Value of a share of common
stock as of the date of death. A participant may designate a beneficiary by
completing Section IV of the Election Form and returning it to the Corporate
Secretary’s Office.     (ii)   Change in Control. In the event of a “Change in
Control” of the Company followed by a participant’s termination of service as a
Director of the Company, the value of his or her Accounts (including interest
and dividend equivalents), determined as of the date of termination of service
as a Director following or in connection with the Change in Control, shall be
immediately due and payable to the participant in a single cash lump sum. The
amount of any cash payment in respect of deferred stock units in the Air
Products Stock Account shall be determined by multiplying the number of such
units, including fractional units, by the Fair Market Value of a share of common
stock as of such date of termination of service.         For purposes of this
paragraph, the term “Change in Control” shall mean the first to occur of a
change in the ownership or effective control of the Company or in the ownership
of a substantial portion of the assets of the Company, in each case within the
meaning of Section 409A of the Internal Revenue Code and regulations thereunder.
    (iii)   Other Events. Upon the occurrence of any other event or conditions
which permit an acceleration of payments under regulations implementing Section
409A of the Internal Revenue Code, the Corporate Secretary’s Office will
distribute the value of the participants’ accounts in accordance with such
regulations.

I-6



--------------------------------------------------------------------------------



 



  (e)   Miscellaneous Provisions.

  (i)   Withholding of Taxes. The rights of a participant to payments under this
Program shall be subject to the Company’s obligations at any time to withhold
income or other taxes from such payments including, without limitation, by
reducing the number of shares of common stock to be distributed in payment of
deferred stock units by the number of shares equal in value to the amount of
such taxes required to be withheld.     (ii)   Rights as to Common Stock. No
participant with deferred compensation credited to the Air Products Stock
Account shall have rights as a Company shareholder with respect thereto unless,
and until the date as of which, certificates for shares of common stock are
issued upon payment of such deferred compensation. No shares of common stock
shall be issued and delivered hereunder unless and until all legal requirements
applicable to the issuance, delivery or transfer of such shares have been
complied with including, without limitation, compliance with the provisions of
the Act and of the Securities Act of 1993, as amended, and the applicable
requirements of the exchanges on which the Company’s common stock may, at the
time, be listed. Distributions of shares of common stock in payment under this
Program may be made either from shares of authorized but unissued common stock
reserved for such purpose by the Board of Directors or from             shares
of authorized and issued common stock reacquired by the Company and held in its
treasury, as from time to time determined by, or pursuant to delegations from,
the Board of Directors.     (iii)   Adjustments to Avoid Dilution. In the event
of any change in the common stock of the Company by reason of any stock dividend
or split, recapitalization, merger, consolidation, combination or exchange of
shares, or a rights offering to purchase common stock at a price substantially
below fair market value, or other similar corporate change, including without
limitation in connection with a Change in Control of the Company, the value and
attributes of each deferred stock unit shall be appropriately adjusted
consistent with such change to the same extent as if such deferred stock units
were issued and outstanding shares of common stock of the Company, so as to
preserve, without increasing, the value of deferred compensation credited to
each participant’s Air Products Stock Account. Such adjustments shall be made by
the Board of Directors and shall be conclusive and binding for all purposes of
the Program.

I-7



--------------------------------------------------------------------------------



 



9.   Participant’s Rights Unsecured       The right of any participant to the
payment of deferred compensation and earnings thereon under the Program shall be
an unsecured and unfunded claim against the general assets of the Company.   10.
  Nonassignability       The right of a participant to the payment of deferred
compensation and earnings thereon under the Program shall not be assigned,
transferred, pledged or encumbered or be subject in any manner to alienation or
anticipation, except by gift to the participant’s family member(s) or to
trust(s) of which such family member(s) are beneficiaries and subject to the
administrative procedures and conditions set forth in the “Administrative
Procedures Regarding Transfers of the Right to Payment of Deferred Compensation”
attached hereto as Exhibit B; to his or her designated beneficiary; or by will
or the laws of descent and distribution.   11.   Statement of Account      
Statements will be sent to participants by February as to the value of their
Accounts as of the end of December of the previous year.   12.   Administration
      The Administrator of this Program shall be the Corporate Secretary of the
Company. The Administrator shall have authority to adopt rules and regulations
for carrying out the Program and to interpret, construe, and implement the
provisions thereof.   13.   Business Days       If any date specified herein
falls on a Saturday, Sunday or legal holiday, such date shall be deemed to refer
to the next business day thereafter.   14.   Amendment and Termination      
This Program may at any time be amended, modified or terminated by the Board of
Directors of the Company. No amendment, modification, or termination shall,
without the consent of a participant, adversely affect such participant’s rights
with respect to amounts theretofore accrued in his or her deferred compensation
account, except as required by law.

I-8



--------------------------------------------------------------------------------



 



15.   Notices       All notices to the Company under this Program shall be in
writing and shall be given as follows:

Corporate Secretary
Air Products and Chemicals, Inc.
7201 Hamilton Boulevard
Allentown, PA 18195-1501

I-9



--------------------------------------------------------------------------------



 



16.   Construction; Governing Law       This Program is intended to comply with
Section 409A of the Internal Revenue Code and shall be construed, whenever
possible, to be in conformity with such requirements and in accordance with the
laws of the Commonwealth of Pennsylvania for all purposes without giving effect
to principles of conflicts of laws.

I-10



--------------------------------------------------------------------------------



 



EXHIBIT A
AIR PRODUCTS AND CHEMICALS, INC. (the “Company”)
DEFERRED COMPENSATION PROGRAM FOR DIRECTORS (the “Program”)
Election Form
(For deferrals effective after 31 December 2005)

To:   Corporate Secretary
Air Products and Chemicals, Inc.

  I.   Elective Deferred Compensation Amount         In accordance with the
provisions of the Program, I hereby (check one):

  o   Elect (or modify my prior election) to defer receipt of compensation
otherwise payable to me in cash for services as a Director of the Company in the
manner described below (fill in one):

         
 
  $
 
  (amount per quarter)
 
  or    
 
       
 
 
 
  (percentage per quarter)

  o   Revoke my prior election to defer.

      This election, modification, or revocation shall take effect beginning on
                                         to affect only compensation earned on
and after such date. (Must be a date after the date this Election Form is
received by the Company.) Revocation or modification of a prior election may be
made only for a future calendar year and must be made no later than the close of
the calendar year preceding the year for which it is effective.     II.  
Investment Account for Elective Deferred Compensation Amount.         The
Elective Deferred Compensation Amount is to be deemed invested in the following
account(s) (enter a whole percentage from 1% to 100% in each blank, with the two
percentages totaling 100%):

  ______% in the Interest Account to be paid out in the form of cash.    
______% in the Air Products Stock Account to be distributed in the form of Air
Products and Chemicals, Inc. Common Stock. Notes concerning compliance with the
Federal Securities Law:     (1)   An election to invest or to cease investing,
or to change the level of investing, in the Air Products Stock Account will only
be effective if received by the Company during a 30-day window period during
which there is no material non-public information. Such window periods generally
occur during the 30-day periods starting on the second trading day after the day
when quarterly or annual earnings releases have been issued with commentary,
which usually occur in the third or fourth weeks of January, April, July, and
October. The Corporate Secretary can advise you as to the precise timing of
window periods.     (2)   Under current federal securities law, it is necessary
to report to the Securities and Exchange Commission the number of units credited
to the Air Products Stock Account at the end of each fiscal year, on a Form 5
Report for the year.

I-11



--------------------------------------------------------------------------------



 



EXHIBIT A
AIR PRODUCTS AND CHEMICALS, INC.
DEFERRED COMPENSATION PROGRAM FOR DIRECTORS (the “Program”)
Election Form
(continued)

  III.   Timing of Payment of Deferred Compensation Amounts (Elective and
Mandatory)         COMPLETE A OR B, BUT NOT BOTH, AND C.

  A.   Lump Sum Election         Mandatory Deferred Compensation Amounts and the
Elective Deferred Compensation Amount (if any) are to be paid to me in a lump
sum (check one):

  o   In the year my service as a Director ends.     o   In the ___ year after
the year in which my service as a Director ends (not to exceed tenth).

  B.   Installment Election         Mandatory Deferred Compensation Amounts and
the Elective Deferred Compensation Amount (if any) are to be paid to me in ___
(up to 10) consecutive annual installments, the first of which is to be paid in
(check one):

  o   The year in which my service ends.     o   ___ year after the year in
which my service ends (the last installment must be paid no later than 10 years
after the year in which service ends).

  C.   This election shall apply to:

      ___ Future year Deferred Compensation Amounts only.         ___ All
Deferred Compensation Amounts.*

 

*   I understand that, with respect to Deferred Compensation Amounts for the
current and prior years, this election will become effective one year from the
date received by the Corporate Secretary’s Office; unless payouts under a prior
election are scheduled to commence before this effective date, in which case
this election is void and the prior election will control. Any modification or
revocation of a prior payment election must delay commencement of the payment by
five years from the date the payment otherwise would have been made.

I-12



--------------------------------------------------------------------------------



 



EXHIBIT A
AIR PRODUCTS AND CHEMICALS, INC.
DEFERRED COMPENSATION PROGRAM FOR DIRECTORS (the “Program”)
Election Form
(continued)

  IV.   Beneficiary Designation         If I die before receiving all the
deferred payments due me under the Program, I understand the value of my
Mandatory and Elective Deferred Compensation Amounts will be paid to my estate
or designated beneficiary, in a single lump sum cash payment on the earlier of
the January 15 or July 15 following the date of my death or as soon thereafter
as reasonably possible. I wish to designate
                                                             as my beneficiary.
(A beneficiary may be designated by delivering this Election Form to the
Corporate Secretary of the Company. Beneficiary designations that are not
received by the Corporate Secretary’s Office prior to the participants’ death
cannot be honored.)

 
This Election is subject to the terms of Air Products and Chemicals, Inc.
Deferred Compensation Program for Directors, as amended from time to time.

             
Received on the               day of
on behalf of the Company.
     
 
Signature of Director    

                     
By
          Date:        
 
 
 
(Assistant) Corporate Secretary          
 
   

I-13



--------------------------------------------------------------------------------



 



EXHIBIT B
ADMINISTRATIVE PROCEDURES REGARDING TRANSFER OF THE
RIGHT TO PAYMENT OF DEFERRED COMPENSATION
The right to receive payment of deferred compensation and earnings thereon under
the Program (a “Payment Right”) is transferable by the director participant (the
“director”) only in accordance with these Procedures. Directors are encouraged
to seek financial and tax planning advice prior to transferring a Payment Right.

  1.   Payment Rights may be transferred by directors only by gift and only to
the director’s family members or to trusts of which such family members are
beneficiaries. Family members include any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships.     2.   Prior to making any transfer, the director and
transferee must complete and sign the attached Election to Transfer Payment
Rights form and return it to the Corporate Secretary’s Office. Transfers will
not be effective until the form is received, acknowledged and accepted by the
Secretary or an Assistant Corporate Secretary.     3.   Following transfer, any
written notice of designation of beneficiary previously filed by the director
relating to the Payment Right is void and of no further force and effect; and
the transferred Payment Right may not be subsequently transferred by the
transferee except by will or the laws of descent and distribution.     4.  
Except as otherwise provided in these Procedures, the transfer of a Payment
Right to the transferee also transfers the ancillary rights associated with the
Payment Right under the terms of the Program (references herein to “Payment
Right” to include both the Payment Right and such ancillary rights); and
following transfer, the Payment Right will continue to be subject to the same
terms and conditions as were applicable immediately prior to transfer under the
Plan.     5.   Certain U.S. Securities Laws Considerations for Active Directors

  •   We strongly recommend that while engaged in service to the Company,
directors discuss in advance with the Corporate Secretary or his or her designee
the possible implications of transferring the director’s Payment Right (or
altering the terms of any trust to which the Payment Right has

I-14



--------------------------------------------------------------------------------



 



      been transferred) to enable the Company to assist the director in
complying with the securities laws, including preparing any required reports for
filing with the Securities and Exchange Commission and the New York Stock
Exchange. Transfer of the Payment Right must be reported as a gift transaction
on the director’s Form 5 (or voluntarily on an earlier Form 4).

I-15



--------------------------------------------------------------------------------



 



Air Products and Chemicals, Inc.
(the “Company”)
ELECTION TO TRANSFER PAYMENT RIGHTS
Under The Deferred Compensation Program for Directors (the “Program”)
Printed name of director or former
director:                                                             
                                                           

Social Security Number of
director:                                                                         
                                                                   

Address of
director:                                                                           
                                                                             
        
                                                         
                                                                             
                                                

Telephone number of director:
                                                                                                                                            
I, the director, hereby elect to make a transfer of my Payment Right as follows:
Printed name of
transferee:                                                                
                                                                            

Social Security Number or
Tax Identification Number of
transferee:                                                                       
                                                 

Address of
transferee:                                                                                                                                                                
                                                                             
                                                                             
                          

Telephone number of
transferee:                                                                         
                                                                   

Relationship of transferee to director:
                                                                    
                                                    

If transferee is a trust, list names of trustee and beneficiary(s) and
relationship of
beneficiary(s) to director:                                        
                                                    
                                                                      
                                                                                                                                                                                    
                                                                          
                                                                          
                                

Dollar amount and/or number of deferred stock units accrued under the director’s
Accounts as of the

end of the most recent calendar
quarter:                                                                                                    
By signing below, I, the director, acknowledge receipt of a copy of the
“Administrative Procedures Regarding Transfers of Payment Rights” (the
“Procedures”). I further acknowledge that upon payment of my Accounts to the
transferee, taxable income will be imputed to me, the director, and reported to
the appropriate tax authorities. I understand that I am responsible for any
taxes payable as a result of such payment.

         
                                                                                                    
     
                                                                                
Signature of director
      Date

I-16



--------------------------------------------------------------------------------



 



By signing below, the transferee acknowledges receipt of a copy of the
Procedures and agrees to comply with and be subject to the terms and conditions
of the Plan (as modified by the Procedures), and agree not to further transfer
the Payment Right.

         
                                                                                                    
     
                                                                                
Signature of transferee
      Date

Receipt of this executed Election form is hereby acknowledged and accepted, and
the requested transfer of stock option will be effective this
                                        day of
                                        ,                     .

     
 
  AIR PRODUCTS AND CHEMICALS,INC.
 
   
 
  By:                                                            
 
  Name:                                                       
 
  Title:                                                         

I-17



--------------------------------------------------------------------------------



 



TAX CONSEQUENCES TO PARTICIPANTS
     The following is a general summary under current law of the U.S. tax
consequences of participation in the Program. The tax laws could change prior to
your retirement or other termination of your service as a director in a way that
accelerates taxation of deferred amounts. Legislation proposed by the
Administration and others would impose or authorize the U.S. Treasury to impose
current taxation on deferred compensation arrangements deemed to be abusive.
Income Taxes

  1.   Deferred amounts and earnings thereon including any appreciation in value
of deferred stock units, are not subject to income tax until   distributed.    
2.   When distributed, the full amount of any cash distributed and the fair
market value of any shares distributed will be taxable at the   income tax rates
then in effect.     3.   Depending on the laws in your state of residency,
payments may be nontaxable retirement benefits for state and local income tax  
purposes.     4.   Deferred amounts remaining unpaid at your death constitute
income in respect of a decedent and will be subject to income tax. Any   estate
or inheritance tax attributable to the deferred amounts will be deductible by
your estate or beneficiaries in computing the income tax.

Estate Tax
Deferred amounts remaining unpaid at your death will be includable in your
estate for federal estate tax purposes. An unlimited marital deduction is
allowed for property passing to your spouse, which has the effect of removing
deferred amounts from your federal taxable estate if you predecease your spouse.
Congress enacted legislation in 2001 that phases out the estate tax in
2002-2009. This legislation sunsets in 2011, however, potentially restoring the
tax at its 2001 level.
Self-Employment Tax
Self-employment tax will apply to cash and deferred stock units, and earnings
thereon including appreciation, in the year payout is received. Self-employment
tax does not apply to nonresident aliens. Self-employment tax is imposed
currently at a maximum rate of 15.3% on earned income up to the Social Security
Wage Base for the particular year, and 2.9% on earned income in excess of the
wage base. Wages received as an employee are taken into account first in
determining

I-18



--------------------------------------------------------------------------------



 



whether the Social Security Wage Base has been exceeded. Thus, the 15.3% Social
Security element of self-employment tax will apply only if you do not have wages
or other earned income in excess of the Wage Base. One-half of your self
employment tax liability can be deducted from your adjusted gross income for
federal income tax purposes.
Lump-Sum vs. Installment Payout

  1.   Election of installment payments or a later year lump sum will allow you
to defer income taxes on the cash or deferred stock units   and earnings and
appreciation thereon, as compared to a lump sum payout soon after retirement.  
  2.   Election of a lump-sum payment may reduce your self-employment tax if you
do not expect to have other income up to or in excess   of the Social Security
Wage Base following your retirement from the Board of Directors because the
amount of a lump-sum payment in excess of the Social Security Wage Base will
escape the Social Security portion of self-employment tax.

I-19